El Juez Asociado Señok Aldkey,
emitió la opinión del tribunal.
Este pleito fné establecido en la Corte de Distrito de San Juan por indemnización de daños y perjuicios y la de-manda jurada imputa negligencia al demandado. El de-mandado .en sn contestación jurada negó la negligencia que le imputa el demandante y alegó que por culpa de éste ocu-rrió el accidente por el cual se reclama.
Señalado el día 11 de diciembre de 1925 a las 9 de la mañana para la celebración del juicio no compareció el de-mandado ni sn abogado Don Salvador Suau y habiendo practicado sn prueba el demandante recayó sentencia a su favor al día siguiente concediéndole $2,800, cuya notifica-ción por correo al Sr. Snan archivó el Secretario el 15 de diciembre. Dos días después el abogado F. B. Fornaris compareció por escrito ante la corte manifestando bajo ju-ramento que recibió la notificación de la sentencia el 15 de diciembre: que estando ausente de esta isla desde hace al-gún tiempo sn compañero Sr. Snan el abogado que compa-*1009rece se hizo cargo de su bufete:, que siendo la práctica del secretario de la corte, notificar a los abogados los. señala-mientos para juicio con. cinco días de antelación a ellos creyó qne se le notificaría el señalamiento hecho en este pleito, pero qne el Secretario, según sn manifestación ha suspendido esa práctica desde el mes de diciembre; qne ann cuando hubiese estado advertido de la fecha del seña-lamiento no hubiera podido concurrir a él porque .en la fe-cha del juicio estaba en Ponce bajo las órdenes de aquella corte de distrito como testigo en un proceso criminal: y que el demandado tiene una buena y justa defensa en los méritos del pleito y certeza de que producida su prueba obtendrá un fallo favorable, por lo que solicitó que de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil se le exima de los efectos de la sentencia y le per-mita presentar prueba de su defensa de acuerdo con su con-testación a la demanda.
La corte de distrito desestimó el primero de los funda-mentos de la petición pero por el segundo y por los intere-ses de la justicia dejó sin efecto la sentencia dictada y re-puso el caso al estado en que se encontraba antes de tener lugar su vista, imponiendo como condición al demandado el pagar las costas y desembolsos en que haya incurrido el demandante por razón de su comparecencia al juicio.
Contra esa resolución interpuso esta apelación el deman-dante, alegando que la petición del- demandado no es sufi-ciente, que fueron apreciados hechos distintos de los alega-dos, que no era motivo para la resolución el haber estado de testigo en Ponce y porque concedió más de lo pedido.
Estamos convencidos de que los fines de la justicia se cumplen mejor en este caso dejando sin efecto la sentencia dictada en ausencia del demandado y de su abogado cuando las alegaciones juradas muestran una verdadera contienda entre las partes a que subsista una sentencia contra el de-mandado por $2,800 cuando el abogado del demandado es-taba impedido de- .asistir al juicio por estar citado como *1010testigo en otra corte dé distrito y de que la corte tenía fa-cultad de acuerdó con el artículo 140 del Código de Enjui-ciamiento Civil para reponer el casó al estado en que se encontraba antes del juicio aunque sólo se le pidiera por el demandado que se le permitiera presentar su evidencia, con mayor motivo cuanto que como condición de la resolución de la corte se impuso al demandado el deber de pagar los gastos en que Rabia incurrido el demandante por razón del juicio celebrado y no vemos una fuerte razón para decir que la corte inferior Rizo mal uso de los poderes discrecio-nales que tiene.

La resolución apelada debe ser confirmada.

El Juez Asociado Señor HutcRison no intervino en la resolución del caso.